            Case 4:19-cv-00214-KGB Document 10 Filed 04/18/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

LIBERTARIAN PARTY                                                                   PLAINTIFFS
OF ARKANSAS, et al.

v.                                 Case No. 4:19-cv-00214-KGB

JOHN THURSTON, in his official capacity as
Secretary of State for the State of Arkansas                                       DEFENDANT

                                             ANSWER

       Defendant John Thurston, in his official capacity as Secretary of State for the State of

Arkansas, files this Answer to Plaintiffs’ Complaint (Doc. No. 1). Except as otherwise alleged in

this Answer, Defendant denies every allegation in the Complaint, including any allegations in the

Complaint’s headings. Defendant responds to the numbered paragraphs in the Complaint with

the following correspondingly numbered paragraphs:

       1.       Defendant is without knowledge or information sufficient to form a belief about

the truth of the allegations in this paragraph.

       2.       Defendant is without knowledge or information sufficient to form a belief about

the truth of the allegations in this paragraph.

       3.       Defendant is without knowledge or information sufficient to form a belief about

the truth of the allegations in this paragraph.

       4.       Defendant is without knowledge or information sufficient to form a belief about

the truth of the allegations in this paragraph.

       5.       Defendant is without knowledge or information sufficient to form a belief about

the truth of the allegations in this paragraph.

       6.       Defendant is without knowledge or information sufficient to form a belief about

the truth of the allegations in this paragraph.
             Case 4:19-cv-00214-KGB Document 10 Filed 04/18/19 Page 2 of 6



        7.        Defendant is without knowledge or information sufficient to form a belief about

the truth of the allegations in this paragraph.

        8.        Defendant admits that he is the duly elected Secretary of State for the State of

Arkansas and that his offices are at the address specified in this paragraph. Defendant otherwise

denies that this paragraph authoritatively characterizes his duties under Arkansas law. Defendant

respectfully directs the Court to the Arkansas Constitution and Code for an authoritative account

of his duties under Arkansas law.

        9.        Defendant denies that Plaintiffs are entitled to any of the relief mentioned in this

paragraph. The remainder of this paragraph contains legal arguments and conclusions to which

no response is required. To the extent a response is required, Defendant denies the allegations in

this paragraph.

        10.       This paragraph describes the remedies that Plaintiffs request and summarizes the

legal arguments and conclusions that supposedly entitle them to those remedies. Defendant

denies that Plaintiffs are entitled to any of the relief discussed in this paragraph. The legal

arguments and conclusions in this paragraph require no response. To the extent a response is

required, Defendant denies the allegations in this paragraph.

        11.       This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendant denies the allegations in this

paragraph. Defendant respectfully directs the Court to the cited provisions of the Arkansas Code

for the official text of those provisions.

        12.       This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendant denies the allegations in this

paragraph.
          Case 4:19-cv-00214-KGB Document 10 Filed 04/18/19 Page 3 of 6



        13.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendant denies the allegations in this

paragraph. Defendant respectfully directs the Court to the cited sessions laws for the official text

of the acts of the Arkansas General Assembly discussed in this paragraph.

        14.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendant denies the allegations in this

paragraph. Defendant respectfully directs the Court to the cited provisions of the Arkansas Code

for the official text of those provisions.

        15.     Defendant admits that Arkansas Code 7-7-205 establishes the “[p]etition

requirements for new political parties.” Defendant otherwise denies the allegations in this

paragraph.

        16.     This paragraph contains legal arguments and conclusions to which no response is

required. Defendant otherwise denies the allegations in this paragraph.

        17.     Defendant admits that for 2020 the Arkansas preferential primary election will

occur on March 3, that the Arkansas general primary election will occur on March 31, and that

the general election will occur on November 3. The remainder of this paragraph contains legal

arguments and conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations in this paragraph.

        18.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendant denies the allegations in this

paragraph.
          Case 4:19-cv-00214-KGB Document 10 Filed 04/18/19 Page 4 of 6



        A.      This subparagraph contains legal arguments and conclusions to which no response

                is required. To the extent a response is required, Defendant denies the allegations

                in this subparagraph.

        B.      This subparagraph contains legal arguments and conclusions to which no response

                is required. To the extent a response is required, Defendant denies the allegations

                in this subparagraph.

        19.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendant denies the allegations in this

paragraph.

        20.     Because this paragraph re-alleges all the allegations already made in the

Complaint, Defendant restates his response to each of those allegations.

        21.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendant admits that this is the text of the First

Amendment to the U.S. Constitution: “Congress shall make no law respecting an establishment

of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the

press; or the right of the people peaceably to assemble, and to petition the Government for a

redress of grievances.” Defendant otherwise denies the allegations in this paragraph.

        22.     Defendant denies the allegations in this paragraph.

        23.     Defendant denies the allegations in this paragraph.

        24.     Defendant denies the allegations in this paragraph.

        25.     Defendant denies the allegations in this paragraph. Defendant also denies that

Plaintiffs are entitled to the relief requested in this paragraph.
          Case 4:19-cv-00214-KGB Document 10 Filed 04/18/19 Page 5 of 6



        26.     Because this paragraph re-alleges all the allegations already made in the

Complaint, Defendant restates his response to each of those allegations.

        27.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendant admits that Section 1 of the Fourteenth

Amendment to the U.S. Constitution contains this text: “No State shall . . . deny to any person

within its jurisdiction the equal protection of the laws.” Defendant otherwise denies the

allegations in this paragraph.

        28.     This paragraph contains legal arguments and conclusions to which no response is

required. To the extent a response is required, Defendant denies the allegations in this

paragraph.

        29.     Defendant denies the allegations in this paragraph.

        30.     Defendant denies the allegations in this paragraph. Defendant also denies that

Plaintiffs are entitled to the relief requested in this paragraph.

        31.     Because this paragraph re-alleges all the allegations already made in the

Complaint, Defendant restates his response to each of those allegations.

        32.     Defendant denies the allegations in this paragraph.

        33.     Defendant denies the allegations in this paragraph.

                                             DEFENSES

        34.     Plaintiffs lack standing.

        35.     Defendant is entitled to immunity under the U.S. Constitution, including under the

Eleventh Amendment, and under general principles of sovereign immunity to any suit or claim.

        36.     Plaintiffs have failed to state a claim upon which relief can be granted.
         Case 4:19-cv-00214-KGB Document 10 Filed 04/18/19 Page 6 of 6



       37.     Because Defendant presently is without sufficient knowledge or information on

which to form a belief about whether he may have other defenses, Defendant reserves the right to

assert other defenses in the event that discovery indicates that they would be appropriate.

                           RESPONSE TO PRAYER FOR RELIEF

       Defendant denies that Plaintiffs are entitled to any of the relief that they request.

Defendant respectfully requests instead that the Court dismiss the Complaint.

Dated: April 18, 2019                            Respectfully submitted,

                                                 LESLIE RUTLEDGE
                                                 Arkansas Attorney General

                                                 /s/ Nicholas J. Bronni
                                                 Nicholas J. Bronni (2016097)
                                                   Arkansas Solicitor General
                                                 Dylan L. Jacobs (2016167)
                                                   Assistant Solicitor General
                                                 OFFICE OF THE ARKANSAS
                                                   ATTORNEY GENERAL
                                                 323 Center Street, Suite 200
                                                 Little Rock, AR 72201
                                                 (501) 682-2007
                                                 (501) 682-2591 (fax)
                                                 nicholas.bronni@arkansasag.gov

                                                 Counsel for Defendant
